 ..348DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDCraft Electric Co. and Local 136, InternationalBrotherhood of Electrical Workers, AFL-CIO.Case 10-CA-22811(E)July 31, 1990SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND OVIATTOn January 23, 1990, Administrative Law JudgePhilip P McLeod issued the attached decision TheApplicant, Craft Electric Co (Craft), filed excep-tionsThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and has decided toaffirm the judge's rulings, findings, and conclusionsand to adopt the recommended OrderWe agree with the judge's conclusion that theGeneral Counsel was substantially justified in issu-ing the complaint allegation that Craft had violatedthe Act by unilaterally discontinuing use of theUnion's hiring hall In particular we observe that,in adopting the judge's dismissal of the complaint'shiring hall allegation, the Board found critical thecredibility resolution concerning Craft's practice ofhiring helpers 1The Applicant argues, however, that the Unionoperated the hiring hall discnmmatonly, thus itcould not have been an unfair labor practice forthe Company to discontinue using the hiring hall,the General Counsel had in his possession evidenceof this affirmative defense, and had the judge con-sidered the affirmative defense in the underlyingcase,2 the judge could not in the supplemental de-cision have found the General Counsel substantial-ly justified in issuing the complaint's hiring hall al-legation We do not agreeThe evidence, which the Applicant insists showsthat the General Counsel was not substantially jus-tified in issuing the complaint allegation, is an ex-tract from a deposition of a union business agentpurportedly showing that the Union operated thehiring hall illegally and the Union's out-of-work listpurportedly showing unexplained out-of-sequencereferrals Even accepting the Applicant's character-ization of the documents,3 we cannot agree that1 We note that the judge was required to resolve this Issue because theUnion's approval of Craft's practice of hiring helpers outside the contractwas shown through evidence of an informal arrangement rather than aformal agreement2 Member Oviatt did not participate in the underlying case'Although not entirely clear, the Applicant apparently believes thatthe deposition shows the Union granted unlawful priority to union mem-the complaint allegation was not substantially justi-fiedWe have held that the General Counselwill be found to have acted with substantialjustification in issuing a complaint wheneverthe General Counsel possesses, at the time thecomplaint is issued, evidence that could rea-sonably lead an administrative law judge tofind a violation and does not possess evidencethat clearly would defeat an allegation that thecharged party has violated the lawLion Uniform, 295 NLRB 223 fn 32 (1987) (empha-sis added) We do not find that the depositionclearly established that the Union operated thehiring hall in such a manner as to relieve Craft ofthe contractual obligation to utilize the hiring hallTypically, this type of affirmative defense requireslengthy litigation to establish 4 See, e g, PlumbersLocal 136 (Shaw Go), 280 NLRB 847, 854 (1986)We find that at most the deposition (and other in-formation to which the Applicant refers) couldhave alerted the General Counsel to an issue thatmight have warranted extended litigationUnder these circumstances, we cannot say thatthe General Counsel should have decided on thebasis of the investigation not to issue the com-plaint's hiring hall allegation Nor, given the natureof the affirmative defense Craft raised, do we be-lieve the General Counsel's investigation before is-suing complaint was insufficient 5ORDERThe recommended Order of the administrativelaw judge is adopted, and the application of theApplicant, Craft Electric Co, Birmingham, Ala-bama, for attorney fees and expenses under theEqual Access to Justice Act is denied, and the con-bers in referrals We observe that the implications of the deposition arenot as conclusive as the Applicant insists4 Consequently, even accepting the Applicant's assertion that Craftshould have been allowed to litigate the affirmative defense in the unfairlabor practice proceeding, we do not believe that the purported proce-dural error leads inevitably to the conclusion that the General Counselwas not substantially justified in Issuing the complaint's hiring hall allega-tion5 The Applicant excepts to the judge's purported failure to address theGeneral Counsel's justification for the complaint's unlawful subcontract-ing allegation The subcontracting and luring hall allegations concernedthe same circumstances The judge found that resolution of the luringhall allegation depended on the Inferences drawn from the credited factsWe Infer that the judge implicitly applied the same rationale to the sub-contracting allegation In any event, contrary to the Applicant's asser-tion, the judge did not dismiss the subcontracting allegation based on afinding that Craft had a past practice of subcontracting or a contractualright to subcontract, but on the finding (based on the credited evidence)that Craft had in fact not subcontracted We have examined the record,including the documentary evidence the General Counsel submitted inthis proceeding, and we conclude that the General Counsel was substan-tially justified in issuing the complaint's unlawful subcontracting allega-tion,299 NLRB No 43 CRAFT ELECTRIC CO349fidential financial statement attached to and incor-porated in the Applicant's application for fees shallbe sealed and withheld from public disclosureunder the provision of Section .102 147(g) of theBoard's Rules and RegulationsJ Howard Trimble, Esq , for the General CounselC V Stelzenmuller, Esq , of Birmingham, Alabama, forthe ApplicantSUPPLEMENTAL DECISION AND ORDEREqual Access To Justice ActPHILIP P MCCLEOD, Administrative Law Judge CraftElectric Co (the Applicant), has filed a timely applica-tion pursuant to the Equal Access To Justice Act, PubL 96-481, 94 Stat 2325 (1980) (EAJA), and the Board'sRules and Regulations, Series 8, as amended, seeking$8,438 12 in fees and expenses for its successful defenseof an unfair labor practice complaint alleging violationsof Section 8(a)(1) and (5) of the National Labor Rela-tions Act (the Act)The underlying unfair labor practice complaint allegedthat Craft Electric Co violated Section 8(a)(1) and (5) ofthe Act by unilaterally discontinuing use of the Union'sreferral/hiring hall procedure and subcontracting bar-gaining unit work, by interrogating employees concern-ing their union activities, threatening employees that itwould not bargain with the Union if they chose it to rep-resent them for purposes of collective bargaining, threat-ening employees with discharge if they joined or en-gaged in activities on behalf of the Union, threateningemployees that it would be futile for them to support theUnion, and threatening employees to withhold benefitsfrom them if they supported the UnionA trial was conducted before me regarding those alle-gations on January 13 and 14, 1988 Following the sub-mission of posttnal briefs by the parties, I issued a deci-sion on April 22, 1988, dismissing the complaint in its en-tirety Thereafter, the Charging Party Union filed excep-tions and a supporting brief with the Board Respondentfiled limited exceptions of its own, and a brief answeringthe exceptions of the Charging Party On May 17, 1989,the Board issued its Decision and Order adopting myrecommended Order to dismiss the complaintIn response to the application of Craft Electric Co forfees and expenses, counsel for General Counsel filed atimely answer and a motion to dismiss The motion todismiss was based primarily on the argument that the ap-plication for fees and expenses was deficient in that itfailed to set forth sufficient information to establish thatRespondent meets all of the eligibility requirements toapply for an award Secondarily, the motion to dismissargued that the position of counsel for the GeneralCounsel in the underlying unfair labor practice hearingwas "substantially justified" and that dismissal of thecomplaint resulted primarily from adverse credibility res-olutions On August 11, 1989, I issued an order denyingthat motion to dismissThereafter, on September 8, 1989, I issued, sua sponte,an order to show cause why my earlier order should notbe revoked and why the employer's application shouldnot be dismissed in view of certain Board decisionswhich appeared to render the Employer's application foran award of fees and expenses critically deficient for rea-sons paralleled to, although somewhat different from, theargument advanced by counsel for the Acting GeneralCounsel in its initial motion to dismiss After consideringthe responses to my order to show cause, on October 18,1989, I issued an order withdrawing my earlier order toshow cause and reaffirming my earlier order denying themotion to dismiss based on the argument that the petitionwas critically deficient Thereafter, on November 24,1989, counsel for the General Counsel filed a memoran-dum in support of its answer to the application for anaward of fees and expensesEAJA provides for an award of fees and expenses toeligible parties who prevail in litigation before adminis-trative agencies unless the Government can establish thatits position in the litigation was "substantially justified"While EAJA does not specifically define the term "sub-stantially justified," its legislative history establishes thatstandard "is essentially one of reasonableness" and it isnot to be equated with "a substantial probability of pre-vailing" S Rep No 96-253, 96th Cong , 1st Sess 6-7(1979), H R Rep No 96-1418, 96th Cong , 2d Sess 10-11 (1980) Similarly, the Board has held that the presenceor absence of a prima facie case is not determinative ofwhether an award of fees and expenses is appropriatepursuant to EAJA Wolf Street Supermarket, 266 NLRB665 (1983) What is required is simply that the position ofthe General Counsel in the underlying unfair labor prac-tice proceeding have a reasonable basis m both law andfactI have carefully reviewed counsel for General Coun-sel's memorandum in support of its answer to the appli-cation for the award of fees and expenses, with particularemphasis on the written affidavits obtained by the Re-gional Office during its investigation of the unfair laborpractice charge prior to issuance of the complaint I havealso considered the agenda discussion and conclusionsreached by the Board's Regional Office prior to issuanceof the complaint' Finally, I have carefully reviewed myDecision in the underlying unfair labor practice proceed-ing For the following reasons, I conclude that the Gen-eral Counsel's position in the underlymg unfair laborpractice proceeding was "substantially justified"The major issue in this case concerned the alleged8(a)(5) unilateral change involving use of the Union'shiring hall While I found that no violation of the Acthad occurred, and while that decision was not primarilybased on credibility, my decision was in part due to notcrediting the testimony of Union Business Manager Ro-berson My decision also rested in significant part on theweight to be attributed to various facts, and the infer-ences to be drawn from those facts It is not the functionof the General Counsel to resolve such issues in the ab-1 I note that certain portions of counsel for General Counsel's memo-randum in support of its answer amount to no more than disagreementand argument with my earlier decision dismissing the complaint Such ar-gument at this point is altogether inappropriate for my decision has beenaffirmed in its entirety by the Board 350DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDsence of hearing. Such a weighing of facts and drawingof inferences requires the submission of a case to the factfinding process of hearing. Lathers Local 46 (BuildingContractors), 289 NLRB 505 (1988). In this context, I amunable to find that the position taken by General Counselwas unreasonable. Rather, I conclude that the GeneralCounsel's position on this issue was "substantially justi-fied."The underlying case also involved six incidents allegedas violations of Section 8(a)(1) of the Act. The allegedthreat of discharge testified to by Gary F. Hadder wasresolved primarily on credibility. The alleged unlawfulthreat of loss of benefits testified to by Gregory Marlinwas resolved at least partially based on credibility. Thealleged threat to withhold benefits testified to by RonaldW. Jones was dismissed on what might best be describedas a failure of counsel for General Counsel to carry itsburden of proof. I found that the circumstances sur-rounding the alleged incident were "somewhat ambigu-ous," thereby making it unclear that alleged statementsto Jones were in fact the result of his support for theUnion. I note that Jones' affidavit to the Board givenduring the investigation of this case did not contain those •same ambiguities. The ultimate resolution of such issuescould easily have turned in either direction based onsubtle nuances which cannot appropriately be resolvedby the General Counsel based on a Regional Office in-vestigation, but rather are matters which must appropri-ately be placed before an administrative law judge.The other three incidents which were placed beforeme as alleged violations of Section 8(a)(1) of the Act allinvolved single statements made in one-on-one conversa-tions. Whether considered individually or as a group,these three single statements did not represent a signifi-cant portion of this case. The alleged threat not to bar-gain with the Union even if employees chose it to repre-sent them for purposes of collective bargaining, testifiedto by Kenneth J. Adams, was dismissed by me in partbased on facts establishing that Adams was a statutorysupervisor which were not contained in the affidavittaken during the investigation of this case. My dismissalof that allegation was also partly based on my findingthat Adams was not "an altogether disinterested witness"and my resulting decision to discredit his testimony.The alleged interrogation of employee Hadder by Su-pervisor James McCutchen was dismissed by me basedon a combination of factors, but primarily because theentire context of the conversation showed that McCut-chen's statements were not intimidating or threatening.The context of that conversation was fully revealed onlyby the testimony of both Hadder and McCutchen. CraftElectric Co., however, did not supply the RegionalOffice with any statement from McCutchen during theinvestigation of the unfair labor practice charge. The de-cision of counsel for the General Counsel to place thatissue before an administrative law judge cannot thereforebe said to be unreasonable. The same is true of the al-leged threat of futility of employees to be represented bythe Union testified to by Jeffery M. Garrett. This allega-tion, like the one discussed immediately above, involveda single statement allegedly made by McCutchen. More-over, this allegation concerning a single statement by asingle supervisor to a single employee represents such aninsignificant portion of the overall case before me that,standing along, it cannot be said to have any measurableweight.For the reasons explained above, I find that the posi-tion taken by counsel for the General Counsel in the un-derlying unfair practice proceeding was reasonable andwas "substantially justified."On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed2ORDERIt is ordered that the application for fees and expensesfiled by Craft Electric Co. is dismissed.2 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.